Citation Nr: 9932982	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  98-17 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1945 to 
November 1946.  His appeal comes before the Board of 
Veterans' Appeals (Board) from a September 1998 rating 
decision of the Department of Veterans' Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.


FINDINGS OF FACT

1.  The record contains all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran has Level I hearing acuity bilaterally.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.85, Diagnostic Code 6100 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the evaluation assigned for his 
service-connected bilateral hearing loss should be increased 
to reflect more adequately the severity of his 
symptomatology.  He asserts that his hearing loss is greater 
than VA audiological examinations in October 1997 and June 
1998 have indicated.  The Board acknowledges the veteran's 
contention; however, the preliminary question before the 
Board is whether the veteran has submitted a well-grounded 
claim within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991), and if so, whether the VA has properly assisted him in 
the development of his claim.  A mere allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, as the veteran has asserted that his hearing 
loss has worsened, the Board finds that the veteran has 
presented a well-grounded claim.  The Board is also satisfied 
that all relevant evidence has been obtained and properly 
developed, and that no further assistance to the veteran is 
required to fulfill the duty to assist.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  
38 U.S.C.A. § 1155;  38 C.F.R. § 4.1 (1999).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation;  
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

The standards for rating impairment of auditory acuity are 
set forth at 38 C.F.R. 
§ 4.85.  Evaluations of hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  In order to evaluate the degree of disability from 
bilateral service-connected defective hearing, the revised 
rating schedule establishes 11 auditory acuity levels 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness.  38 C.F.R. § 4.85(b).  
Disability evaluations for hearing loss are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet.App. 345, 349 
(1992).  

In the present case, the veteran's defective hearing is rated 
under Diagnostic Code 6100.  During the pendency of the 
veteran's appeal, on May 11, 1999, the criteria for rating 
defective hearing were revised.  When a law or regulation 
changes during the pendency of an appeal, the Board must 
evaluate the veteran's disability under the version most 
favorable to the claimant, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet.App. 308 (1991).  The 
Board has reviewed the veteran's claim under both the "old" 
and "new" criteria, and based on this review, it finds that 
the new criteria are not more favorable to the veteran.  The 
new criteria are more beneficial to more profoundly deaf 
veterans.  See 64 Fed. Reg. 90, 25202-25210 (1999).  
Therefore, the Board need not remand this claim to the RO for 
initial consideration of the effect of the new criteria on 
the veteran's claim.  Bernard v. Brown, 4 Vet. App. 384, 393-
394 (1993).

By rating decision dated January 1998, the RO granted the 
veteran service connection and assigned him a noncompensable 
evaluation for bilateral hearing loss.  That noncompensable 
evaluation has remained in effect since the decision as 
issued.  In February 1998, the veteran filed a claim for an 
increased evaluation.

During a VA examination in October 1997, the audiometer 
revealed the following pure tone thresholds, in decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
40
55
60
LEFT
5
15
35
60
65

The veteran had average pure tone decibel loss of 46 in his 
right ear and of 44 in his left ear, and speech recognition 
of 96 percent in the right ear and of 92 percent in the left 
ear.  The audiometric tests indicated a mild, sloping to 
severe high frequency sensory neural hearing loss of the left 
ear, and mild, sloping to moderately severe, mixed loss with 
20 decibel earbone gaps recorded at 250 and 1000 Hertz.

During a VA audiological examination in June 1998, the 
veteran's pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
30
55
65
LEFT
10
15
35
55
65


His pure tone decibel loss averaged 41 in his right ear and 
42 in his left ear.  His speech recognition was 98 percent in 
his right ear and 94 percent in his left ear.  The VA 
examiner indicated that the veteran's bilateral hearing was 
characterized by a slight to severe sensory neural loss from 
250 to 8000 hertz with excellent speech discrimination.

Based on the VA audiological examination reports dated 
October 1997 and June 1998, the Board concludes that the 
veteran has Level I hearing acuity bilaterally.  See 38 
C.F.R. § 4.85, Table VI.  In light of these numeric 
designations, a noncompensable evaluation is warranted under 
38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  The Board 
acknowledges the veteran's contention, attached to his 
October 1998 Notice of Disagreement, that he was given the 
wrong type of hearing examination in October 1998.  However, 
the record does not reflect that he has the necessary medical 
training or expertise that would make him qualified to make 
such a determination.  Considering the results of the October 
1997 and June 1998 VA audiological examinations, the Board 
finds that the veteran's hearing deficit has not been shown 
to be of such severity as to warrant a compensable evaluation 
under the applicable schedular standards.  In reaching its 
decision, the Board considered the complete history of the 
disability at issue, as well as the current clinical 
manifestations and the effect the disability has on the 
earning capacity of the veteran.  See 38 C.F.R. §§ 4.1, 4.2, 
4.41.  The Board also considered the applicability of the 
benefit-of-the-doubt doctrine under 38 U.S.C.A. § 5107(b), 
but because there was no approximate balance of positive and 
negative evidence on record, reasonable doubt could not be 
resolved in the veteran's favor.


ORDER

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss is denied.




		
	BRUCE N. KANNEE
	Member, Board of Veterans' Appeals



 

